United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3690
                                    ___________

Robin C. McDermott,                          *
                                             *
             Plaintiff-Appellant,            *
                                             *
      v.                                     *
                                             *
Thomas Dean Royal, In their individual       *
and official capacities as police officers   *
for the City of Springfield; Darren          *
Whisnant, In their individual and            *
official capacities as police officers for   *
the City of Springfield; Doug Wilson,        *
In their individual and official             *
capacities as police officers for the City   *
of Springfield; Brian Phillips, In their     *
individual and official capacities as        *
police officers for the City of Spring-      *
field; John A. Smith, In their               *   Appeal from the United States
individual and official capacities as        *   District Court for the
police officers for the City of              *   Western District of Missouri.
Springfield; Mike Wray, In their             *
individual and official capacities as        *         [UNPUBLISHED]
police officers for the City of Spring-      *
field; Lynn Rowe, In his individual          *
capacity as Chief of Police for the City     *
of Springfield; Ron Dirickson, In his        *
individual capacity as Assistant City        *
Attorney; City of Springfield, A             *
municipal corporation of the State of        *
Missouri,                                    *
                                             *
             Defendants-Appellees.           *
                                   ___________

                             Submitted: July 8, 2004
                                Filed: July 27, 2004
                                 ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Robin McDermott appeals pro se from a final order entered in the United States
District Court for the Western District of Missouri1 granting the Defendants’ motion
for summary judgment. In her complaint, McDermott alleged that she was denied the
rights secured to her by the First, Fourth, and Fourteenth Amendments to the United
States Constitution by virtue of the Defendants’ actions in connection with her arrest
and subsequent prosecution on charges of obstructing a search and assault of an
officer. She asserted a cause of action under § 1983, as well as various pendent state
law claims. Having carefully reviewed the record and the applicable legal authorities,
we find no error in the district court’s disposition of this matter. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47(B).
                        ______________________________




      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-